Name: 2003/723/EC: Commission Decision of 30 September 2003 concerning the validity of certain binding tariff information (notified under document number C(2003) 3517)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  tariff policy;  Europe;  regions of EU Member States
 Date Published: 2003-10-11

 Avis juridique important|32003D07232003/723/EC: Commission Decision of 30 September 2003 concerning the validity of certain binding tariff information (notified under document number C(2003) 3517) Official Journal L 260 , 11/10/2003 P. 0034 - 0035Commission Decisionof 30 September 2003concerning the validity of certain binding tariff information(notified under document number C(2003) 3517)(Only the English text is authentic)(2003/723/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(2), and in particular Article 12(5)(a)(iii) and Article 248 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 1335/2003(4), and in particular the second indent of Article 9(1) thereof,Whereas:(1) The binding tariff information referred to in the Annex is inconsistent with other binding tariff information, and the tariff classification it contains is incompatible with the general rules for the interpretation of the Combined Nomenclature set out in Part I, Section I A of Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(5), as last amended by Commission Regulation (EC) No 2176/2002(6).(2) The binding tariff information referred to in the Annex concerns an article that is made from woven strips, of polyethylene of a width not exceeding 5 mm and has a coating on both sides which is visible to the naked eye. This article has therefore to be classified under heading 3926, by application of General Rules 1 and 6 for the interpretation of the Combined Nomenclature and note 2(a)(3) to Chapter 59.(3) The said binding tariff information should cease to be valid. The customs administration which issued the information should therefore revoke it as soon as possible and notify the Commission to that effect.(4) According to Article 12(6) of Regulation (EEC) No 2913/92 the holder should be given, during a certain period of time, the possibility of invoking binding tariff information which has ceased to be valid subject to the conditions laid down in Article 14(1) of Regulation (EEC) No 2454/93.(5) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS DECISION:Article 11. The binding tariff information referred to in column 1 of the table set out in the Annex, which has been issued by the customs authorities specified in column 2 for the tariff classification specified in column 3 shall cease to be valid.2. The customs authorities specified in column 2 shall revoke the BTI referred to in column 1 at the earliest possible date and in any case not later than 10 days from the notification of this Decision.3. The customs authority which revokes the binding tariff information shall notify this to the Commission.Article 2The binding tariff information referred to in the Annex can continue to be invoked under Article 12(6) of Regulation (EEC) No 2913/92 for a certain period of time provided that the conditions laid down in Article 14(1) of Regulation (EEC) No 2454/93 are met.Article 3This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 September 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 311, 12.12.2000, p. 17.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 187, 26.7.2003, p. 16.(5) OJ L 256, 7.9.1987, p. 1.(6) OJ L 331, 7.12.2002, p. 3.ANNEX>TABLE>